

116 HR 5538 IH: Mandatory Spending Control and Accountability Act
U.S. House of Representatives
2020-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5538IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2020Mr. Byrne introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget Act of 1974 to subject certain direct spending programs to annual
			 appropriations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mandatory Spending Control and Accountability Act . 2.Annual appropriations required for direct spending programs (a)In generalTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 632 et seq.) is amended by adding after section 315 the following:
				
 316.Annual appropriations required for direct spending programs(a)Notwithstanding any other provision of law, in fiscal year 2021 and each fiscal year thereafter— (1)each direct spending program shall be subject to annual discretionary appropriations; and
 (2)no funds may be obligated for any such program using any amounts other than amounts provided in advance in appropriations Acts.
 (b)In this section, the term direct spending program— (1)means—
 (A)any program with respect to which budget authority is provided (before the date of enactment of this section) by law other than appropriation Acts;
 (B)any program that is funded (before the date of enactment of this section) through entitlement authority; and
 (C)the Supplemental Nutrition Assistance Program; and (2)does not include—
 (A)the old-age and survivors insurance program established under title II of the Social Security Act (42 U.S.C. 401 et seq.), but not including disability insurance benefits under section 223 of such Act (42 U.S.C. 423);
 (B)Medicare programs; (C)all programs administered by the Department of Veterans Affairs; and
 (D)the TRICARE program (as defined in section 1072 of title 10, United States Code).. (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 316 the following new item:
				
					
						Sec. 316. Annual appropriations required for direct spending programs..
 (c)President’s budget submissionSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:  (40)such information as is necessary for the making of accurate appropriations for direct spending programs subject to the appropriations process, and recommendations on legislative changes to bring spending on such programs to a sustainable basis, if applicable..
 (d)Rules Committee recommendationsNot later than 180 days after the date of enactment of this Act, the Committee on Rules of the House of Representatives shall submit to the House conforming amendments to the Rules of the House of Representatives to effectuate this title, including the requirement that the authority to appropriate funds for direct spending programs subject to the appropriations process is with the Committee on Appropriations.
			